DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see remarks, filed on 05/02/2022, with respect to 35 U.S.C 112a rejection have been fully considered and are persuasive.  The 35 USC 112a rejection of the claims has been withdrawn. 
Applicant’s arguments, see remarks, filed on 05/02/2022, with respect 35 U.S.C. § 102 have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 17-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itu et al. (US 2017/0032097). 
Regarding claim 11, Itu discloses a method for analyzing a vasculature of a patient, the method comprising the steps of (para. 0020): 
receiving a two-dimensional extravascular tracking image of the vasculature comprising a vessel of interest and an intravascular measurement device arranged within the vessel of interest (paras. 0024 and 0029; “FIG. 1, at step 106, invasive physiological measurements of the patient are received. For example, such invasive physiological measurements may include invasive measurements of one or more of pressure, flow rate, velocity, etc. in a patient's vessel acquired using sensors on guidewires or catheters inserted into the vessel. The invasive physiological measurements may also include invasive medical imaging data, such as angiography or intravascular ultrasound (IVUS), in which internal images of the patient's vessel are acquired using a probe inserted into the patient's vessel.”, “The medical image data can be 2D, 3D, or 4D (3D+time) medical image data. The medical image data can be received directly from one or more image acquisition devices, such as a CT scanner, MR scanner, Angiography scanner, Ultrasound device, etc., or the medical image data may be received by loading previously stored medical image data for a patient.”) , wherein the extravascular tracking image depicts a first dimension and a second dimension (para. 0024; “The medical image data can be 2D” it is inherent to 2D “medical image data” to provide a shape of the vessel in a first dimension and second dimension); 
receiving a three-dimensional reconstruction of the vasculature comprising a first vessel and a second vessel, wherein the reconstruction depicts the first dimension, the second dimension, and a third dimension, wherein the first vessel and the second vessel overlap in the first dimension and the second dimension (para. 0026; “the patient-specific anatomical model is a patient-specific anatomical model of full coronary artery tree of the patient or a partial coronary artery tree of the patient. In order to generate a patient-specific anatomical model of the coronary artery tree, the coronary arteries can be segmented in the 3D medical image data using an automated coronary artery centerline extraction algorithm. A detailed 3D model of each stenosis in the patient's vessels (e.g., coronary arteries) can also be extracted using similar algorithms, which includes the quantification of the proximal vessel diameter and area, distal vessel diameter and area, minimal lumen diameter and area, and length of stenosis.”); 
determining, based on the first vessel and the second vessel overlapping in the first dimension and the second dimension, whether the first vessel or the second vessel in the reconstruction is the vessel of interest from the extravascular tracking image, comprising (para. 0033; using the personalized computational model and hemodynamic quantities of interest are computed based on the blood flow simulations. In particular, the personalized computational model computed blood flow and pressure values at each of a plurality of points in the patient-specific anatomical model of the patient's vessels over a plurality of time steps. Hemodynamic quantities of interest, such as fractional flow reserve (FFR), coronary flow reserve (CFR), index of microvascular resistance (IMR), instantaneous wave-free ratio (iFR), basal Pd/Pa, basal stenosis resistance, hyperemic stenosis resistance, indication of previous myocardial infarction, etc., can be calculated from the computed blood flow and/or pressure values. At step 112, the blood flow and pressure computations and the hemodynamic quantities of interest are output.): 
determining a first simulated hemodynamic value for the first vessel and a second simulated hemodynamic value for the second vessel based on a physiological model simulating hemodynamics within the first vessel and the second vessel in the reconstruction (paras. 0073-0076;  At step 806, a blood flow simulation is performed and hemodynamic quantities of interest are computed without taking into account any invasive measurements of the patient. In particular, a computational blood flow model, such as the computational blood flow model illustrated in FIG. 3, is generated based on the patient-specific anatomical model of the patient's vessel and parameters and boundary conditions for the computational blood flow model are determined based on the non-invasive patient data. The computational blood flow model computed blood flow and pressure values at a plurality of locations in the patient-specific anatomical model over a plurality of time steps. The computed blood flow and pressure values are used to compute hemodynamic quantities of interest);
 receiving an in situ hemodynamic value acquired by the intravascular measurement device from the vessel of interest (para. 0073; “ At step 808, measured hemodynamic quantities of interest resulting from invasive physiological measurements of the patient (e.g., pressure, flow rate, velocity, etc.) are received”); 
selecting the first vessel or the second vessel in the reconstruction to be the vessel of interest from the extravascular tracking image based on a comparison of the in situ hemodynamic value to the first simulated hemodynamic value and the second simulated hemodynamic value (paras. 0073-0076; “At step 810, the computed and measured hemodynamic quantities of interest are compared and a report on specific patient conditions is generated based on the comparison. The report is output, for example, by displaying the report or indication on a display device of a computer system. The computed quantities of interest, which do not take into consideration the invasively measured quantities, are compared with the measured hemodynamic quantities of interest and if the difference is larger than a certain threshold value, a report on a specific condition is generated.”); and outputting, to a display, the reconstruction and a graphical representation of the selected first vessel or the selected second vessel in the reconstruction (paras. 0073-0076; “At step 810, the computed and measured hemodynamic quantities of interest are compared and a report on specific patient conditions is generated based on the comparison. The report is output, for example, by displaying the report or indication on a display device of a computer system. The computed quantities of interest, which do not take into consideration the invasively measured quantities, are compared with the measured hemodynamic quantities of interest and if the difference is larger than a certain threshold value, a report on a specific condition is generated.”).

Regarding claim 12, Itu discloses method according to claim 23, further comprising the steps of: co-registering the extravascular tracking image to the reconstruction, wherein the identifying the first candidate position or the second candidate position comprises identifying the first candidate position or the second candidate position based on the co-registration of the extravascular tracking image to the reconstruction (paras. 0030 and 0073-0076; “ the model can be personalized based on the invasive physiological measurements by reconstructing the patient-specific anatomical model based on the invasive physiological measurements (e.g., based on invasive medical imaging data) to generate an improved patient-specific anatomical model, and then personalizing the computational blood flow model based on the improved patient-specific anatomical model.”).

Regarding claim 17, Itu discloses method according to claim 19, wherein the set of diagnostic image data comprises computed tomography (CT) projection data, and wherein the reconstruction comprises volumetric data reconstructed from the CT projection data (paras. 0024-0026; “the medical imaging data can include, computed tomography (CT). The medical image data can be 2D, 3D, or 4D (3D+time) medical image data. a patient-specific anatomical model of the patient's vessels is extracted from the medical imaging data.”)

Regarding claim 18, Itu discloses method according to claim 11, wherein the in situ hemodynamic value is acquired using the intravascular measurement device during a pullback recording (para. 0077; “arious invasive physiological measurements (e.g., pressure, flow rate, velocity, etc.) are acquired for a patient. In a possible implementation, in the case of coronary computations, such measurements may not only be performed at individual locations, but a pullback curve from the distal location to the ostium of the coronary tree may be recorded.”).

Regarding claim 19, Itu discloses method according to claim 11, further comprising: generating the physiological model based on a set of diagnostic image data of the vasculature (para. 0030; “ The computational blood flow model is constructed based on the patient-specific anatomical model of the patient's vessels and used to simulate blood flow and pressure in the patient-specific anatomical model using CFD computations”).

Regarding claim 20, Itu discloses method according to claim 23, wherein the identifying the first candidate position or the second candidate position in the reconstruction to be the given location from the extravascular tracking image comprises: determining, based on the comparison, that one of the first simulated hemodynamic value or the second simulated hemodynamic value more closely matches the in situ hemodynamic parameter value than the other of the first simulated hemodynamic value or the second simulated hemodynamic value (paras. 0073-0076; “a blood flow simulation is performed and hemodynamic quantities of interest are computed without taking into account any invasive measurements of the patient. In particular, a computational blood flow model, such as the computational blood flow model illustrated in FIG. 3, is generated based on the patient-specific anatomical model of the patient's vessel and parameters and boundary conditions for the computational blood flow model are determined based on the non-invasive patient data. The computational blood flow model computed blood flow and pressure values at a plurality of locations in the patient-specific anatomical model over a plurality of time steps. The computed blood flow and pressure values are used to compute hemodynamic quantities of interest. At step 808, measured hemodynamic quantities of interest resulting from invasive physiological measurements of the patient (e.g., pressure, flow rate, velocity, etc.) are received. At step 810, the computed and measured hemodynamic quantities of interest are compared and a report on specific patient conditions is generated based on the comparison. The report is output, for example, by displaying the report or indication on a display device of a computer system. The computed quantities of interest, which do not take into consideration the invasively measured quantities, are compared with the measured hemodynamic quantities of interest and if the difference is larger than a certain threshold value, a report on a specific condition is generated.”).

Regarding claim 21, Itu discloses method according to claim 11, further comprising: receiving at least one additional information indicative of the vessel of interest; and wherein the identifying the first vessel or the second vessel in the reconstruction to be the vessel of interest from the extravascular tracking is further based on the at least one additional information (para. 0077; “a pullback curve from the distal location to the ostium of the coronary tree may be recorded. This pullback curve contains information related to the locations where the pressure drop is most significant. This information may be used to parameterize the computational blood flow model along the path of the pullback.”).

Regarding claim 22, Itu discloses method according to claim 11, further comprising: outputting, to the display, a graphical representation of the in situ hemodynamic value (para. 0073).

Regarding claim 23, Itu discloses method according to claim 11, wherein the extravascular tracking image comprises the intravascular measurement device arranged at a given location within the vessel of interest, wherein the in situ hemodynamic value acquired by the intravascular measurement device is from the given location (paras. 0024 and 0029; “FIG. 1, at step 106, invasive physiological measurements of the patient are received. For example, such invasive physiological measurements may include invasive measurements of one or more of pressure, flow rate, velocity, etc. in a patient's vessel acquired using sensors on guidewires or catheters inserted into the vessel. The invasive physiological measurements may also include invasive medical imaging data, such as angiography or intravascular ultrasound (IVUS), in which internal images of the patient's vessel are acquired using a probe inserted into the patient's vessel.”), 
wherein only one of the first vessel or the second vessel in the reconstruction is the vessel of interest from the tracking image (para. 0076; “an invasive medical imaging technique, such as angiography or intravascular ultrasound (IVUS) can be used to acquire additional medical imaging data. Invasive medical imaging techniques typically have higher resolutions than non-invasive medical imaging techniques and may focus on specific regions of interest in the patient's vessels. At step 908, the patient-specific anatomical model of the patient's vessels is regenerated based on the invasive medical imaging data, and parameters of the computational model are personalized based on the regenerated patient-specific anatomical model”), 
wherein resolving the ambiguity by determining whether the first vessel or the second vessel in the reconstruction is the vessel of interest from the extravascular tracking image further comprises (paras. 0073-0077):
 identifying a first candidate position and a second candidate position in the reconstruction, wherein the first candidate position is within the first vessel and wherein the second candidate position is within the second vessel (para. 0052), wherein only one of the first candidate position or the second candidate position in the reconstruction is the given location from the extravascular tracking image (para. 0076), wherein the physiological model simulates the hemodynamics through the first candidate position and the second candidate position, wherein the first simulated hemodynamic value is for the first candidate position and the second simulated hemodynamic value is for the second candidate position (para. 0073; “a blood flow simulation is performed and hemodynamic quantities of interest are computed without taking into account any invasive measurements of the patient. In particular, a computational blood flow model, such as the computational blood flow model illustrated in FIG. 3, is generated based on the patient-specific anatomical model of the patient's vessel and parameters and boundary conditions for the computational blood flow model are determined based on the non-invasive patient data. The computational blood flow model computed blood flow and pressure values at a plurality of locations in the patient-specific anatomical model over a plurality of time steps. ); and 
selecting the first candidate position or the second candidate position in the reconstruction to be the given location from the extravascular tracking image based on the comparison (para. 0073; “The report is output, for example, by displaying the report or indication on a display device of a computer system. The computed quantities of interest, which do not take into consideration the invasively measured quantities, are compared with the measured hemodynamic quantities of interest and if the difference is larger than a certain threshold value, a report on a specific condition is generated.”), wherein selecting the first vessel or the second vessel in the reconstruction to be the vessel of interest from the extravascular tracking image comprises: 4Application No. 16/132,349Docket No. 2017P02160US / 44755.2193US01 selecting the first vessel if the first candidate position in the reconstruction is selected to be the given location from the extravascular tracking image; or selecting second vessel if the second candidate position in the reconstruction is selected to be the given location from the extravascular tracking image (para. 0073; “The report is output, for example, by displaying the report or indication on a display device of a computer system. The computed quantities of interest, which do not take into consideration the invasively measured quantities, are compared with the measured hemodynamic quantities of interest and if the difference is larger than a certain threshold value, a report on a specific condition is generated.”).

Regarding claim 24, Itu discloses method according to claim 23, wherein the identifying the first candidate position and the second candidate position in the reconstruction is based on the extravascular tracking image and the reconstruction of the vasculature (para. 0073; “The report is output, for example, by displaying the report or indication on a display device of a computer system. The computed quantities of interest, which do not take into consideration the invasively measured quantities, are compared with the measured hemodynamic quantities of interest and if the difference is larger than a certain threshold value, a report on a specific condition is generated.”).

Regarding claim 25, Itu discloses method according to claim 24, wherein the identifying the first candidate position and the second candidate position in the reconstruction is based on at least one of a respective geometry or a respective location of the first candidate position and the second candidate position (para. 0052).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           

/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793